Third District Court of Appeal
                               State of Florida

                          Opinion filed June 2, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1485
                      Lower Tribunal No. F12-15917
                          ________________


                              Dwayne Lebarr,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Laura Shearon Cruz, Judge.

     Dwayne Lebarr, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before MILLER, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed. See Asay v. State, 210 So. 3d 1, 22 (Fla. 2016) (“[W]hen
reviewing a court’s summary denial of a successive [postconviction] motion

. . . [the appellate court] will affirm the ruling if the record conclusively shows

that the movant is entitled to no relief.”).




                                         2